DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 201-205 and 212-225 are pending. Claims 201-205, 218, and 220 were amended, claims 200 and 206-211 were cancelled, and claims 222-225 were added in the response filed March 9, 2021.
Claims 212-217 and 221 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 201-205, 220, and 222-225 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT02503332 (available from clinicaltrials.gov on July 17, 2015), as evidenced by the ChemIDplus record for Pegcetacoplan (available from chem.nlm.nih.gov/chemidplus/rn/2019171-69-6) and Ricklin et al. (“Therapeutic control of complement activation at the level of the central component C3,” Immunobiology 221 (2016) 740–746, published online June 10, 2015).
This rejection is modified to reflect the amendment filed March 9, 2021.
Clinical Trial NCT02503332 discloses a method of treating Geographic Atrophy associated with Age-Related Macular Degeneration comprising intravitreally administering 15 mg APL-2 to the subject every month or every other month (§ Arms and Interventions). Geographic Atrophy associated with Age-Related Macular Degeneration is a complement-mediated eye disorder, as evidenced by dependent claim 202. APL-2 is a long-acting compstatin analog (LACA) and is the same structure depicted in dependent claim 220, as evidenced by the ChemIDplus record for Pegcetacoplan and by Ricklin et al. (p. 743, top column 1). 
Therefore, Clinical Trial NCT02503332 satisfies all the limitations of and anticipated claims 201-205 and 220.
With respect to claim 222 and 223, Clinical Trial NCT02503332 teaches that the LACA is at a concentration of about 150 mg/ml (§ Arms and Interventions).
With respect to claim 224 and 225, Clinical Trial NCT02503332 teaches that the LACA is administered in a volume of 100 l (§ Arms and Interventions).
Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 218 and 219 under 35 U.S.C. 103 as being unpatentable over Francois et al. (WO 2014/078734 A2) in view of BD and Siegmund et al. is withdrawn in view of the amendment filed March 9, 2021.

Claims 201-205 and 220 are rejected as being unpatentable over Francois et al. (WO 2014/078734 A2) in further view of Deschatelets et al. (US 2007/0238654 A1).
This rejection is modified to reflect the amendment filed March 9, 2021.
Francois et al. teach a method of treating a complement-mediated disorder comprising administering a long-acting compstatin analog (paragraph [0007]). Francois et al. teach that the long-acting compstatin analog can be introduced into the eye for treatment of an eye disorder such as age-
    PNG
    media_image1.png
    856
    389
    media_image1.png
    Greyscale

Francois et al. do not teach that the dose is about 10 mg to about 20 mg.
Deschatelets et al. teach intravitreal administration of a compstatin analog to treat age-related macular degeneration at a dose of between 0.1 and 10 mg (claim 23). Deschatelets et al. teach in paragraph [0235] a therapeutically effective amount of a pharmaceutical composition typically ranges from about 0.001 to 100 mg/kg body weight, preferably about 0.01 to 25 mg/kg body weight, more preferably about 0.1 to 20 mg/kg body weight, and even more preferably about 1 to 10 mg/kg, 2 to 9 mg/kg, 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg body weight. Deschatelets et al. teach in paragraph [0270] that the total amount of therapeutic agent in the dose can vary between approximately 0.1 and 100 mg/dose for each eye to be treated, e.g., between approximately 0.5 and 50 mg/dose, between 1 and 10 mg/dose.

MPEP § 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It would have been obvious to optimize the dose of the long-acting compstatin analog in the method of treating age-related macular degeneration taught by Francois et al. using the dose range and interval range taught by Deschatelets et al. The dose range and interval range taught by Deschatelets et al. for the related compound and method overlaps with the claimed method, rendering claim 201 and 220 obvious.
With respect to claim 202, Deschatelets et al. teach geographic atrophy (paragraph [0287]).
With respect to claim 203, Deschatelets et al. teach optimization of the interval of administration in paragraph [0269] at times more than six weeks apart, e.g., two, three, four, five or six months apart, which touches with the claimed range of monthly.
With respect to claim 204, Deschatelets et al. teach in paragraph [0270] that the total amount of therapeutic agent in the dose can vary between approximately 0.1 and 100 mg/dose for each eye to be treated, e.g., between approximately 0.5 and 50 mg/dose, which encompasses the claimed range of about 15 mg/dose.
With respect to claim 205, Deschatelets et al. teach optimization of the interval of administration in paragraph [0269] at times more than six weeks apart, e.g., two, three, four, five or six months apart, which overlaps with the claimed interval of every other month.

Claims 218, 219 and 222-225 are rejected as being unpatentable over Francois et al. (WO 2014/078734 A2) in view of Deschatelets et al. (US 2007/0238654 A1), as applied to claims 201-205 and 220 above, in further view of Wilson et al. (“How to Give Intravitreal Injections,” Eyenet, April 2013, pp. 45-47), Edelman et al. (US 2005/0244475 A1) and Chang (US 2007/0293873 A1).
Neither Francois et al. nor Deschatelets et al. teach needle gauge or injection volume.
With respect to claim 218, Wilson et al. teach that a 27, 30 or 31 gauge needle can be used (p. 46, column 1-2). It would have been obvious to choose a 27 gauge needle as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD taught by Francois et al. and Deschatelets et al. given that Wilson et al. is a review article providing general guidance on the administration route to practitioners. The fact that other needles can be used is illustrated by Edelman et al., which teaches intravitreal injection using a 28 gauge needle (paragraph [0242]).
With respect to claim 219, Chang et al. teaches the use of a thin-walled needle for intravitreal injection (paragraph [0096]).
With respect to claims 224-225, Wilson et al. teach that a 50 l injection volume is commonly used and that a volume of 100-200 L can be used  (p. 46, column 1), which overlaps with the claimed range of from 90 to about 150 L and about 100 L. It would have been obvious to use an injection volume as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD taught by Francois et al. and Deschatelets et al. given that Wilson et al. is a review article providing general guidance on the administration route to practitioners.
With respect to claims 222-223, Deschatelets et al. teach in paragraph [0270] that the total amount of therapeutic agent in the dose can vary between approximately 0.1 and 100 mg/dose for each eye to be treated, e.g., between approximately 0.5 and 50 mg/dose, between 1 and 10 mg/dose. Optimizing this range of doses with the range of injection volume taught by Wilson et al. (50 l injection L can be used  (p. 46, column 1)), would yield a range of concentrations that overlap with the claimed concentrations.

Response to Arguments
In the response filed March 9, 2021, Applicant traverses the rejection on the grounds that not all drugs can be successfully administered intravitreally to treat all ocular conditions. To support this position, Applicant cites Varela-Fernandez et al. Applicant asserts that the claims as amended recite a specific LACA to treat a specific condition by the intravitreal route at a specific dose and interval.
Applicant’s arguments have been fully considered but are not persuasive.
Varela-Fernandez et al. is a review article that does not specifically address the claimed compound. In contrast, Francois et al. teach that the long-acting compstatin analog identical to the instantly claimed compound can be introduced into the eye for treatment of an eye disorder such as age-related macular degeneration (AMD) by intravitreal injection (paragraph [00378]). Deschatelets et al. teach intravitreal administration of a compstatin analog to treat age-related macular degeneration (claim 23; paragraph [0235], [0269]). Given the specific teaching of Francois et al. and Deschatelets et al., there would have been a reasonable expectation that the claimed compound can be administered intravitreally to treat AMD.
For these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 201-205, 218-220 and 222-225 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 362-368 and 380 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
This rejection is modified to reflect the amendment filed March 9, 2021. Applicant requested that the rejection be held in abeyance.
Reference claim 369 recites a composition comprising the same compound that is recited in instant claim 220.
	A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
In the instant case, the reference application discloses treating AMD with the claimed compound at a dose of 15 mg in a volume of 100 microliters (150 mg/ml) by intravitreal injection via a thin wall 27 gauge needle (paragraph [00513]) at an interval of every one or two months (paragraph [0520]), satisfying the limitations of claims 201, 203-205, 218-220 and 222-225.
With respect to claim 202, the application discloses geographic atrophy (paragraph [0512]).

Claims 201-205 and 220 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-336 of copending Application No. 17/244,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reference claim 182 recites a method of treating a complement-mediated eye disorder comprising a long-acting compstatin analog by intravitreal injection monthly or every other month at a dose of 15 mg. Reference claim 176 requires that the disorder is AMD. Reference claim 199 requires that the long acting compstatin analog is identical to the analog recited in instant claim 220 (CA28-2TS-BF), satisfying all of the limitations of claims 201, 203-205 and 220.
With respect to claim 202, reference claim 177 requires that the eye disorder is geographic atrophy and reference claim 178 requires that the eye disorder is intermediate AMD.

Claims 218, 219 and 222-225 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-336 of copending Application No. 17/244,839 (reference application) as applied to claims 201-205 and 220 above, in further view of Wilson et al. (“How to Give Intravitreal Injections,” Eyenet, April 2013, pp. 45-47), Edelman et al. (US 2005/0244475 A1) and Chang (US 2007/0293873 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The reference application does not claims needle gauge or injection volume.
With respect to claim 218, Wilson et al. teach that a 27, 30 or 31 gauge needle can be used (p. 46, column 1-2). It would have been obvious to choose a 27 gauge needle as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD claimed in the reference application given that Wilson et al. is a review article providing general guidance on the administration route to 
With respect to claim 219, Chang et al. teaches the use of a thin-walled needle for intravitreal injection (paragraph [0096]).
With respect to claims 224-225, Wilson et al. teach that a 50 l injection volume is commonly used and that a volume of 100-200 L can be used  (p. 46, column 1), which overlaps with the claimed range of from 90 to about 150 L and about 100 L. It would have been obvious to use an injection volume as taught by Wilson et al. for the method of administering a compstatin analog to treat AMD claimed in the reference application given that Wilson et al. is a review article providing general guidance on the administration route to practitioners.
With respect to claims 222-223, the reference application claims 15 mg/dose. Preparing this dose with the range of injection volume taught by Wilson et al. (50 l injection volume is commonly used and that a volume of 100-200 L can be used  (p. 46, column 1)), would yield a range of concentrations that overlap with the claimed concentrations.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654